Exhibit 10.4
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this
16th day of June, 2008, by and between Ulta Salon, Cosmetics & Fragrance, Inc.,
a Delaware corporation (the “Company”), and Lyn Kirby (the “Executive”).
WITNESSETH:
     WHEREAS, the Executive and the Company previously have entered into an
employment agreement dated as of June 23, 2006 (the “Prior Agreement”), pursuant
to which the Company has employed the Executive as its President and Chief
Executive Officer; and
     WHEREAS, the parties hereto (the “Parties”) desire to continue the
Executive’s employment on the terms and subject to the conditions set forth
herein;
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and obligations hereinafter set forth, the parties hereto, intending
to be legally bound, hereby agree as follows:
     1. Employment Term. The term of the Executive’s employment under this
Agreement shall commence on March 17, 2008 (the “Commencement Date”) and shall
continue unless sooner terminated under Section 5 through the later of the third
anniversary thereof or the date on which the Company announces its fiscal year
2010-2011 earnings (the “Term”). Upon the expiration of the Term, the
Executive’s employment shall automatically terminate without further obligation
of the Parties, other than Executive’s continued compliance with the Policy (as
defined in Section 10).
     2. Duties and Extent of Services.
     (a) During the Term, the Executive shall serve as the President and Chief
Executive Officer of the Company. In addition, at all times during the Term, the
Company will nominate Executive to serve as a member the Board of Directors of
the Company (the “Board”). The Executive shall have such duties and
responsibilities as may be consistent with the position of President and Chief
Executive Officer as reasonably determined, from time to time, by the Board.
Executive shall report directly

 



--------------------------------------------------------------------------------



 



to the Board and shall be subject to the direction and control of the Board, its
committees and its non-executive chairman or any non-executive lead director.
     (b) Notwithstanding Section 2(a), the Executive acknowledges and agrees
upon request of the Board that she will participate in and assist and cooperate
with the Board to establish and implement a successorship strategy in which she
will transition the President and Chief Executive Officer duties to a successor
chosen by the Board.
     (c) The Executive shall be a full-time employee of the Company and shall
devote her full business time and efforts to the duties required of her in the
positions described in this Section 2, and in such other positions or offices of
the Company or its subsidiaries or affiliates as may be required of her
hereunder consistent with such positions. Notwithstanding the foregoing
provisions of this Section 2, the Executive may from time to time engage in such
other pursuits, including, without limitation personal legal and personal
financial affairs, as shall not materially interfere with the proper performance
of her duties and obligations hereunder.
     3. Compensation.
     (a) Salary. For her services hereunder, effective as of the Commencement
Date, the Company shall pay the Executive a base salary of Seven Hundred Seventy
Thousand Dollars ($770,000) per annum, subject to review annually by the
Compensation Committee of the Board (the “Committee”) and adjustment as the
Committee based on such review may determine (such amount, the “Base Salary”) ;
provided, however, Executive’s Base Salary may not be decreased without
Executive’s express written consent unless the decrease is pursuant to a general
compensation reduction applicable to all, or substantially all, officers of the
Company.
     (b) Base Salary shall be paid in accordance with the regular payroll
policies of the Company in effect from time to time.
     (c) Incentive Bonus Compensation. The Executive shall be eligible to earn a
bonus with respect to each fiscal year of the Company (each, a “Fiscal Year”)
completed during the Term based on Company achievement of performance targets
established by

2



--------------------------------------------------------------------------------



 



the Committee (“Annual Bonus”). The performance targets for the Annual Bonus
shall be established according to the same terms and conditions applicable to
other senior management of the Company. The Executive’s target Annual Bonus for
any Fiscal Year shall not be less than 100% of Base Salary (“Target Bonus
Objective”), and the Executive shall be eligible to earn a maximum bonus of 200%
of Base Salary. The actual bonus will be earned in full by the Executive as of
the last day of the related Fiscal Year, based on achievement of the set
performance targets, and paid to Executive no later than April 15 following the
end of the related Fiscal Year, unless it is administratively not practicable to
make payment by April 15 due to unforeseen circumstances, in which case it shall
be paid as soon as administratively practical to make such payment but no later
than December 31 of such year (the “Bonus Payment Date”).
     (d) Stock Option Grants.
     (1) The 2008 Option. On March 24, 2008, pursuant to the terms of the
Company’s 2007 Incentive Award Plan (the “LTIP”) the Company granted the
Executive a stock option with respect to 625,000 shares (the “2008 Option
Shares”) of the common stock of the Company (“Common Stock”), par value $0.01
per share (the “2008 Option”) at an exercise price equal to $14.06. The 2008
Option and the Executive’s rights thereunder are subject to the terms and
conditions of the LTIP and the form option agreement approved by the Committee
for option grants under the LTIP; provided, that the 2008 Option shall vest in
accordance with the following schedule, subject to Section 5 of this Agreement:
     (A) the 2008 Option shall become vested as to 250,000 of the 2008 Option
Shares on the date of the Company’s announcement of its Fiscal Year 2008-2009
earnings;
     (B) the 2008 Option shall become vested as to 250,000 of the 2008 Option
Shares on the date of the Company’s announcement of its Fiscal Year 2009-2010
earnings; and

3



--------------------------------------------------------------------------------



 



     (C) the 2008 Option shall become vested as to 125,000 of the 2008 Option
Shares on the date of the Company’s announcement of its Fiscal Year 2010-2011
earnings.
     In addition, if Executive’s employment is terminated without Cause under
Section 5(c) prior to December 31, 2010 then, subject to Section 5(h) and
Executive’s continued compliance with the Policy (as defined in Section 10
below), the 2008 Option shall remain exercisable through March 24, 2011.
     (2) The 2009 Option. The Company shall grant to the Executive, on the first
date that the Company allows executives of the Company to trade in the Common
Stock pursuant to the Company’s trading policy (the “First Trading Date”),
following the announcement of its Fiscal Year 2008-2009 earnings (the “2009
Grant Date”), a stock option with respect to 200,000 shares (the “2009 Option
Shares”) of Common Stock (the “2009 Option”) at an exercise price equal to Fair
Market Value (as determined under the LTIP or any successor plan thereto) on the
2009 Grant Date. The 2009 Option and the Executive’s rights thereunder shall be
subject to the terms of the LTIP (or any successor plan thereto) and the
standard form option agreement approved by the Committee for option grants from
time to time thereunder; provided, however, that the 2009 Option shall vest in
accordance with the following schedule, subject to Section 5 of this Agreement:
     (A) the 2009 Option shall become vested as to 100,000 of the 2009 Option
Shares on the date of the Company’s announcement of its Fiscal Year 2009-2010
earnings; and
     (B) the 2009 Option shall become vested as to 100,000 of the 2009 Option
Shares on the date of the Company’s announcement of its Fiscal Year 2010-2011
earnings.
     (3) The 2010 Option. The Company shall grant to the Executive, on the First
Trading Date following the announcement of its Fiscal Year 2009-2010

4



--------------------------------------------------------------------------------



 



earnings (the “2010 Grant Date”), a stock option with respect to 200,000 shares
(the “2010 Option Shares,” and together with the 2008 and 2009 Options Shares,
the “Option Shares”) of Common Stock (the “2010 Option”) at an exercise price
equal to Fair Market Value (as determined under the LTIP or any successor plan
thereto) on the 2010 Grant Date. The 2010 Option and the Executive’s rights
thereunder shall be subject to the terms of the LTIP (or any successor plan
thereto) and the standard form option agreement approved by the Committee for
grants of options thereunder; provided, however, that the 2010 Option shall
become vested on the date of the Company’s announcement of its Fiscal Year
2010-2011 earnings, subject to Section 5 of this Agreement.
     (4) In the event that Executive’s employment is terminated without Cause
under Section 5(c) prior to the date on which the 2009 and 2010 Options are
otherwise scheduled to be granted under Sections 3(d)(2) and (3) above, then the
2009 and 2010 Options shall, subject to Section 5(h) be granted on the date
immediately prior to the date Executive’s employment is so terminated, and shall
be fully vested upon grant.
     (5) Subject to continued compliance with the Policy, the 2009 and 2010
Options shall have a term of three years from the 2009 and 2010 Grant Dates
(including if the grant date is under Section 3(d)(4)), respectively, during
which Executive may exercise the 2009 and 2010 Options regardless of Executive’s
continued employment; provided, however, that if Executive’s employment is
terminated for Cause under Section 5(b) the 2009 and 2010 Options shall
automatically expire and no longer be exercisable.
     (6) Notwithstanding anything to the contrary contained in this
Section 3(d), each of the 2008, 2009 and 2010 Options (collectively, the
“Contract Options”) shall provide that they shall be fully-exercisable at all
times during their respective terms; provided, however, after the termination of
Executive’s employment for any reason, the Contract Options may be exercised
only with respect to vested Option Shares (including any Contract Options which

5



--------------------------------------------------------------------------------



 



vest upon termination) and all unvested Contract Options shall expire. In all
events the Contract Options and the Option Shares shall be subject to the
vesting provisions set forth in this Section 3(d), and to the extent the
Contract Option is exercised before it has become vested, the Option Shares so
acquired shall be, until the Executive’s rights with respect to such Option
Shares are vested in accordance with this Section 3(d), Restricted Stock (as
defined in the LTIP) subject to forfeiture and cancellation upon the same terms
and conditions as applicable to the Contract Options prior to their exercise.
For this purpose, a Contract Option shall first be deemed to be exercised with
respect to the vested portion thereof, and thereafter with respect to that
portion which is due to become vested hereunder in the shortest time frame. As a
condition to exercising the Contract Options, the Executive shall be required to
(i) execute such agreements as ordinarily executed by recipients of Restricted
Stock under the LTIP, and (ii) deliver in accordance with any method made
available under the Plan by the Committee, cash, vested Option Shares acquired
upon exercise of the Contract Options or other unrestricted shares of Common
Stock held by Executive for at least six months, with a Fair Market Value (as
determined under the LTIP or any successor plan thereto) equal to the minimum
amount required to satisfy all income and employment tax withholding obligations
of the Executive that may be due upon exercise of the Contract Options, vesting
of the Restricted Stock or the filing of an election under Section 83(b) of the
Internal Revenue Code of 1986, as amended (the “Code”) with respect thereto.
     (7) Tolling. In the event that upon the Executive’s termination of
employment, (i) the Option Shares may not be issued by reason of any state or
federal law or under rulings or regulations of the Securities and Exchange
Commission or of any other governmental regulatory body or (ii) Executive shall
be prohibited from selling the Option Shares by reason of her possession of
material nonpublic information regarding the Company, then notwithstanding
anything contained in the Contract Option agreements to the contrary, the
Contract Options shall be exercisable through the earlier of (A) the term set
forth in the option agreement notwithstanding any termination of employment; or
(B)

6



--------------------------------------------------------------------------------



 



the date that is 90 days following the date that the Company determines that the
provisions of clause (i) or (ii) of this Section 3(d)(7) no longer apply. The
determination of whether the extension of the option exercise period under this
Section 3(d)(7) applies, and when it ends under clause (B) hereof shall be made
in the discretion of the Company, with the approval of the Audit Committee of
the Board of Directors upon the advice of outside legal counsel to the Company.
     (8) Grants under LTIP. The Executive acknowledges that the Contract Options
are being granted to her in lieu of her eligibility to participate in grants
under the Company’s Long Term Incentive Plan, any successor thereto, or any
other plan or arrangement that the Company may adopt in the future with respect
to equity compensation for senior executives. In addition, Executive agrees not
to request to the Board or any Committee thereof any further equity compensation
grants for herself. However, the parties acknowledge that nothing herein shall
preclude the Committee from deciding, in its sole discretion, to grant the
Executive additional equity awards at any time after the Commencement Date.
     4. Benefits.
     (a) Standard Benefits. During the Term, the Executive shall be eligible to
participate in such medical, health, pension, welfare, and insurance plans
offered by the Company to other management employees as she elects from time to
time (subject to the terms of such plans). The Executive shall participate in
any other benefit plans or arrangements on a basis that is at least as favorable
to the Executive as that which is applicable to any other senior officer of the
Company.
     (b) Expenses. The Company agrees to reimburse the Executive for all
reasonable travel and business expenses incurred by her in the performance of
her duties hereunder in accordance with the Company’s business expense
reimbursement policies as in effect from time to time. All such reimbursements
shall be made no later than December 31 of the year following the year in which
the expense was incurred. The amount of reimbursements provided in one year
shall not affect the amounts provided in

7



--------------------------------------------------------------------------------



 



any subsequent year. Such reimbursements shall not be subject to liquidation or
exchange for another benefit.
     (c) Vacation. The Executive shall be entitled to four weeks of annual
vacation to be accrued and taken in accordance with the Company’s vacation
policy for senior executives.
     (d) Indemnification. The Executive shall be entitled to the same
indemnification under the terms of the Company’s By-Laws and Articles of
Incorporation as is provided, and such liability insurance as the Company may
from time to time purchase, for its Board members and senior officers, including
such post-termination indemnification and liability insurance as applicable to
other Board members and senior executives.
     (e) New York State Tax. Each year during the Term, the Company shall
reimburse Executive for the difference, if any, between the income taxes
actually paid by Executive as a result of her performance of services for the
Company in New York state, and the rate Executive would otherwise have paid on
such income as a resident of Illinois. The Company shall also reimburse
Executive for any penalties and interest payable by Executive with respect to
income from service for the Company taxable in New York for years prior to 2007.
     5. Termination.
     (a) Death or Disability. The Executive’s employment shall automatically
terminate upon the death of the Executive, or Disability (defined below). In the
event that the Executive’s employment terminates by reason of Disability or
death, the Executive shall be entitled to the following:
     (1) Base Salary accrued through the last day of the Executive’s employment
with the Company (the “Termination Date”), all earned but unpaid Annual Bonus
for the year prior to the year in which the Termination Date occurs, all accrued
but unused vacation, and accrued benefits under the Company’s

8



--------------------------------------------------------------------------------



 



employee benefit plans (the “Accrued Benefits”), payable within the time
required under state wage payment law;
     (2) (i) The Executive’s Base Salary at the rate in effect on the
Termination Date payable in twelve (12) equal monthly installments; and (ii) an
amount equal to the Annual Bonus which Executive would have earned based on the
Company’s performance in the Fiscal Year of such termination, multiplied by a
fraction the numerator of which is the number of days in the Fiscal Year elapsed
through the Termination Date and the denominator is 365 (the “Pro-Rated Bonus”)
payable in a lump sum as provided in Section 5(a)(3); provided, however, that in
the event of her termination for Disability, all amounts payable under
Section 5(a)(2) shall be subject to Sections 5(h), Section 7 and continued
compliance with the Policy; and
     (3) Amounts payable under Section 5(a)(2)(i) shall commence on the
Company’s first regularly scheduled payroll date following (A) the Release
Effective Date (as defined in Section 5(h)) if payable upon the Disability, or
(B) Executive’s death, if payable by reason of death. The Pro-Rated Bonus shall
be payable on the Bonus Payment Date for such Fiscal Year or, if later, the
Release Effective Date, if payable due to termination by reason of Disability.
     The Executive’s rights and benefits under any other applicable Company
plans or programs including, but not limited to, the LTIP (the “Company Plans”),
shall be as determined under such plans or programs.
     The term “Disability” shall mean a medical condition entitling the
Executive to long-term disability compensation under the terms of any long-term
disability plan applicable to the Executive and other management employees, and
in the absence thereof shall mean that, due to physical or mental illness, the
Executive shall have failed to perform her duties on a full-time basis hereunder
for one hundred eighty (180) consecutive days (“Disability Period”). Any
termination of the Executive’s employment by the Company for Disability shall be
communicated by written notice of termination specifying the reason for
termination (“Disability Termination Notice”) and the

9



--------------------------------------------------------------------------------



 



Termination Date shall be the later of (i) the date of Disability or (ii) thirty
(30) days following the Executive’s receipt of the Disability Termination
Notice. Any dispute as to the Executive’s Disability shall be resolved by an
independent physician selected by the Board and reasonably acceptable to the
Executive or her legal representative.
     (b) Cause. The Company may terminate the Executive’s employment for Cause
(defined below) by written notice to the Executive at any time when Cause
exists. In such case the Company shall pay the Executive the Accrued Benefits
within the time period prescribed by state wage payment law and the Executive’s
rights under any of the Company Plans shall be as determined under the terms
thereof. For purposes of this Agreement, “Cause” shall mean the Executive’s:
     (1) continued willful failure substantially to perform her duties,
following written notice (other than by reason of disability);
     (2) willful engagement in gross misconduct that is materially injurious to
the Company;
     (3) willful fraudulent or dishonest action that is materially detrimental
to the business or reputation of the Company;
     (4) willful and material breach of the Policy or any policy of the Company
relating to discrimination, harassment or trading in the Company’s securities,
after the Executive has been given written notice detailing the specific event
constituting such breach and a period of thirty (30) days following receipt of
such notice to cure such event (if susceptible to cure); or
     (5) conviction of, or plea of guilty or nolo contendere to a felony.
     For purposes of this Section 5(b), an act or failure to act shall be
considered “willful” only if done or omitted to be done without a good faith
reasonable belief that such act or failure to act was in the best interests of
the Company.
     The Company shall provide Executive with at least ten (10) days written
notice of its intent to terminate her employment for Cause and during any such
notice period may

10



--------------------------------------------------------------------------------



 



suspend Executive from her duties and position without pay. Any determination of
Cause by the Company will be made by a resolution approved by a majority of the
members of the Board after the Executive has been provided with the opportunity
(with counsel of her choice) to contest the determination at a meeting of the
Board. The determination of Cause by the Company may be made anytime before or
after the Executive’s Termination Date; provided that any retroactive
determination that Executive’s termination was for Cause shall be based on facts
and circumstances not reasonably known to the Board on the Termination Date.
     (c) Termination Without Cause. The Company may terminate the Executive’s
employment at any time without “Cause” (as defined below) by written notice to
the Executive. In such case the Executive shall be entitled to:
     (1) the Accrued Benefits, payable within the time period prescribed by
state wage payment law;
     (2) subject to Sections 5(h), Section 7 and continued compliance with the
Policy, an amount equal to: (i) two (2) times the Executive’s Base Salary at the
rate in effect on the Termination Date payable in twelve (12) equal monthly
installments commencing on the first regularly scheduled payroll date following
the Release Effective Date, and (ii) the Pro-Rated Bonus payable in a lump sum
on the later of (A) the Release Effective Date, or (B) the Bonus Payment Date
for such Fiscal Year;
     (3) subject to Sections 5(h) and continued compliance with the Policy;
provided that the Executive elects continuation Coverage under Section 4980B of
the Code (“COBRA”), then for the duration of the COBRA period, but not to exceed
eighteen (18) months after the Termination Date, continued health benefits
(including any medical, vision or dental benefits), under the Company’s health
plans and programs under COBRA, but at the same cost to the Executive as would
have applied in the absence of such termination; and

11



--------------------------------------------------------------------------------



 



     (4) subject to Section 5(h) and continued compliance with the Policy all of
the Contract Options (and any Restricted Stock into which Contract Stock was
exercised under Section 3(c)(4)) shall vest, become fully exercisable and
nonforfeitable on the Release Effective Date.
     The Executive’s rights and benefits under the Company Plans and any other
option shall be as determined under such plans, programs and option agreements.
     (d) Termination by Executive for Good Reason. The Executive may terminate
her employment under this Agreement for Good Reason (defined below) by written
notice to the Company. Any termination for Good Reason pursuant to this Section
5(d) shall be deemed to be a termination by the Company without Cause and
Executive shall be eligible for the payments and benefits under Section 5(c) of
this Agreement, subject to the terms and conditions thereof. For purposes of
this Agreement, the term “Good Reason” means:
     (1) A material reduction by the Company, without the Executive’s written
consent, in the Executive’s material duties and responsibilities, including but
not limited to loss of board position, or the assignment of duties materially
inconsistent with the Executive’s position with the Company as previously
assigned by the Board; provided, however, that any reduction in Executive’s
duties and responsibilities and the assignment to Executive of new duties in
connection with the implementation of the successorship plan described in
Section 2(b) shall not constituted Good Reason under this Section 5(d)(1);
     (2) An adverse or material change in reporting responsibilities, including
any requirement that the Executive report to anyone other than the Board;
     (3) The Company’s appointment of a successor chief executive officer or
executive chairman prior to January 1, 2011;

12



--------------------------------------------------------------------------------



 



     (4) Except as permitted by Section 3(a), any material reduction by the
Company, without the Executive’s written consent, of the Executive’s Base Salary
or Target Bonus Objective; or
     (5) Any material breach by the Company of its obligations under this
Agreement;
     provided, that Executive must give written notice to the Company within
thirty (30) days of any event giving rise to Good Reason and the Company must
fail to cure within thirty (30) days of such notice in order for such event to
qualify as a Good Reason termination.
     (e) Termination by Executive other than for Good Reason. The Executive may
terminate her employment other than for “Good Reason” at any time upon thirty
(30) days prior written notice to the Company. In such case the Company shall
pay to the Executive any Accrued Benefits within the time period prescribed by
state wage payment law. The Executive’s rights and benefits under any of the
Company Plans shall be as determined under the terms thereof.
     (f) Change in Control. In the event of a Change in Control (as defined in
the LTIP) and the Executive’s employment is terminated by the Company other than
for Cause, or by the Executive for Good Reason within the twelve month period
following the Change in Control, then, subject to Section 5(h), in addition to
the Executive’s rights under Section 5(c) or 5(d) above, all of the Executive’s
Options (whether or not granted prior to or following the Commencement Date), or
any Restricted Stock into which the Contract Stock was exercised under
Section 3(d)(4), shall immediately vest, become fully exercisable and
nonforfeitable on the Release Effective Date.
     (g) Effect of Termination. Upon the termination of the Executive’s
employment with the Company for any reason and upon such termination, the
Executive shall be deemed to have resigned immediately from all offices held by
her in the Company or any of its subsidiaries.

13



--------------------------------------------------------------------------------



 



     (h) Release and Timing of Payment. Executive’s rights to receive the
payments and benefits under Section 5(a)(2), 5(c)(2), (3) and (4), 5(f) and the
grant of the 2009 and 2010 Options under Section 3(c)(4), (the “Severance
Benefits”) shall be subject to Executive’s execution, delivery and not revoking
a release of claims and covenant not to sue, in the form attached hereto as
Exhibit A (the “Release”), following the Termination Date. The Release shall be
effective on the 8th day following Executive’s execution and delivery of the
Release, if Executive does not revoke the Release during such period (the
“Release Effective Date”). However, in no event shall the Release Effective Date
be later than seventy-five days following the Termination Date. Notwithstanding
any provision herein to the contrary, the Severance Benefits shall be paid or
provided only upon Employee’s “separation from service” as defined in Treasury
Regulation Section 1.409A-1(h).
     6. Notices. Any notice or other communication required or permitted to be
given under this Agreement shall be in writing and shall be deemed given
(i) when delivered or refused if sent by hand during regular business hours,
(ii) three (3) business days after being sent by United States Postal Service,
registered or certified mail, postage prepaid, return receipt requested, or
(iii) when recorded as delivered by reputable overnight express mail service
that provides tracing and proof of receipt or refusal at the address or
addresses set forth below or such other addresses as the parties may designate
in a notice given in accordance with this Section.
     If to the Company:
c/o Global Retail Partners
Attn: Steven Lebow
Suite 1630
2121 Avenue of the Stars
Los Angeles, California 90067
     with a copy to:
Latham & Watkins
Sears Tower, Suite 5800
233 South Wacker Drive
Chicago, Illinois 60606
Fax: (312) 993-9767
Attention: Robin Struve

14



--------------------------------------------------------------------------------



 



     If to the Executive:
Lyn Kirby
16 Ambriance Drive
Burr Ridge, Illinois 60521
     with a copy to:
Bachelder & Dowling, P.A.
120 Exchange Street
P.O. Box 7003
Portland, ME 04112-7003
Attention: Stephan G. Bachelder
     7. Special Rule for U.S. Income Tax Compliance. Notwithstanding anything in
this Agreement to the contrary, the Parties intend that this Agreement comply
with Section 409A of the Code and all guidance or regulations thereunder
(“Section 409A”), and this Agreement and the payment of any benefits hereunder
shall be operated and administered accordingly. Notwithstanding anything
contained in this Agreement to the contrary, to the maximum extent permitted by
applicable law, amounts payable to the Executive pursuant to Section 5(a)(2) or
5(c)(2) shall be made in reliance upon Treas. Reg. Section 1.409A-1(b)(9)
(Separation Pay Plans) or Treas. Reg. Section 1.409A-1(b)(4) (Short-Term
Deferrals). However, to the extent any such payments are treated as
non-qualified deferred compensation subject to Section 409A of the Code, then if
Executive is deemed at the time of her separation from service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, then
to the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s termination benefits shall not be provided to Executive prior to
the earlier of (A) the expiration of the six-month period measured from the date
of the Executive’s “separation from service” or (B) the date of Executive’s
death. Upon the earlier of such dates, all payments deferred pursuant to this
Section 7 shall be paid to the Executive in a lump sum without interest thereon.
The determination of whether the Executive is a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of her
separation from service shall made by the Company in accordance with the terms
of Section 409A of the Code and applicable guidance thereunder (including
without limitation Treas. Reg. Section 1.409A-1(i) and any successor provision
thereto). For purposes of this Agreement each

15



--------------------------------------------------------------------------------



 



installment payable under Sections 5(a)(2) and 5(c)(2) shall be shall be
considered a separate payment.
     8. Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the transactions contemplated herein,
and it supersedes all prior discussions, understandings or agreements between
the parties, including the Prior Agreement. This Agreement supersedes all prior
negotiations and discussions whether oral or written between the parties with
respect to its subject matter.
     Except as provided herein, the payment obligations of the Company hereunder
shall not be subject to offset. The Executive shall have no obligation to take
any action to mitigate or offset any amounts payable by the Company pursuant to
this Agreement by seeking other employment or otherwise, nor shall the amount of
any payment provided for in this Agreement be reduced by any compensation earned
by the Executive as the result of employment by another employer after the
Termination Date or otherwise.
     9. Waiver. No delay in exercising any right or remedy shall constitute a
waiver thereof, and no waiver by the Company or the Executive of the breach of
any covenant of this Agreement shall (a) be effective unless in writing and
signed by the waiving party, or (b) be construed as a waiver of any preceding or
succeeding breach of the same or any other covenant or condition of this
Agreement.
     10. Policy Regarding Noncompetition, Nonsolicitation and Confidential
Information. In connection with this Agreement, and in consideration of the
severance benefits and option exercise periods under the Contract Options,
Executive agrees to execute and comply with the terms of the Policy Regarding
Noncompetition, Nonsolicitation and Confidential Information — As Amended and
Restated in the form attached as Exhibit B. Executive’s rights to the Severance
Benefits are expressly conditioned upon continued compliance with the terms of
the Policy, and in addition to the rights given to the Company therein, to the
extent that Executive breaches the Policy, then (1) the Company’s obligation to
pay or continue providing the Severance Benefits shall cease, (2) all
unexercised Options shall immediately be forfeited and cancelled, and
(3) Executive shall repay to the Company the amount of the after-tax income
received by the Executive upon the exercise of the Contract Options, and/or the
sale of Option

16



--------------------------------------------------------------------------------



 



Shares received upon the exercise of any Contract Options, which vested under
Section 5(c)(4) on the Termination Date.
     11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois applicable to contracts made
and to be performed therein, without regard to conflict of law principles
thereof. Subject to Section 12, any action to enforce any of the provisions of
this Agreement shall be brought in a court of the State of Illinois or in a
Federal court located within the State of Illinois. The parties consent to the
jurisdiction of such courts and to the service of process in any manner provided
by Illinois law.
     12. Disputes. Any dispute or controversy arising under, out of, in
connection with or in relation to this Agreement (except with respect to the
Policy referred to in Section 10, which shall be governed by the dispute
resolution provisions specified therein), including any claims for
discrimination or other similar violation of federal law, shall be finally
determined and settled by arbitration in Chicago, Illinois, in accordance with
the rules and procedures regarding commercial contract disputes as established
by the American Arbitration Association, and judgment upon the award may be
entered in any court having jurisdiction thereof as provided in Section 11.
     If any arbitration or other proceeding is brought for the enforcement of
this Agreement, or because of an alleged dispute, breach, default or
misrepresentation in connection with any of the provisions of this Agreement,
the successful or prevailing party shall be entitled to recover reasonable
attorneys’ fees and other costs incurred in that action or proceeding, in
addition to any other relief that may be granted.
     13. Assignability. The obligations of the Executive hereunder may not be
delegated and, except with respect to the designation of beneficiaries in
connection with any of the benefits payable to the Executive hereunder, the
Executive may not, without the Company’s written consent, assign, transfer,
convey, pledge, encumber, hypothecate or otherwise dispose of this Agreement or
any interest herein. Any such attempted delegation or disposition shall be null
and void and without effect. The Company and the Executive agree that this
Agreement and all of the Company’s rights and obligations hereunder may be
assigned or transferred by the Company

17



--------------------------------------------------------------------------------



 



to and shall be assumed by and be binding upon any successor to the Company. The
term “successor” means, with respect to the Company or any of its subsidiaries,
any corporation or other business entity which, by merger, consolidation,
purchase of the assets or otherwise acquires all or a material part of the
assets of the Company.
     14. Enforceability. It is the intention of the Parties that the provisions
of this Agreement shall be enforced to the fullest extent permissible under the
laws and public policies of each state and jurisdiction in which such
enforcement is sought, but that the unenforceability (or the modification to
conform with such laws or public policies) of any provisions hereof, shall not
render unenforceable or impair the remainder of this Agreement. Accordingly, if
any provision of this Agreement shall be determined to be invalid or
unenforceable, either in whole or in part, this Agreement shall be deemed
amended to delete or modify, as necessary, the offending provisions and to alter
the balance of this Agreement in order to render the same valid and enforceable
to the fullest extent permissible.
     15. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns.
     16. Amendment. This Agreement may be amended only by a written instrument
executed by the Company and the Executive.
     17. Expenses. The Company will reimburse the Executive for reasonable legal
fees and expenses incurred by the Executive in the negotiation and documentation
of this Agreement up to a maximum of $40,000. All such fees and expenses will be
paid by the Company within thirty (30) days after the Company’s receipt of the
invoices therefor.
     18. Headings. All headings herein are inserted for convenience and ease of
reference purposes only and are not to be considered in the construction or
interpretation of this Agreement.
     19. Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall for all purposes constitute one (1) agreement
which is binding on all of the parties hereto.

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the date first written above.

            ULTA SALON, COSMETICS & FRAGRANCE, INC.
      By:   /s/ Steven Lebow         Name:   Steven Lebow        Title:  
Director        EXECUTIVE
      /s/ Lyn Kirby       Lyn Kirby           

19